          Case 1:20-cv-03430-LLS Document 10 Filed 10/23/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 ROBERT DEREK LURCH,

                                 Plaintiff,
                                                              20-CV-3430 (LLS)
                     -against-
                                                              CIVIL JUDGMENT
 NYSDOCCS, et al.,

                                 Defendants.

       Pursuant to the order issued October 23, 2020, dismissing the complaint,

       IT IS ORDERED, ADJUDGED, AND DECREED that this action is dismissed under 28

U.S.C. § 1915(e)(2)(B)(ii).

       IT IS FURTHER ORDERED that the Clerk of Court mail a copy of this judgment to

Plaintiff and note service on the docket.

SO ORDERED.

 Dated:    October 23, 2020
           New York, New York

                                                             Louis L. Stanton
                                                                U.S.D.J.
